MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         Dec 14 2018, 9:12 am

court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Dale W. Arnett                                          Curtis T. Hill, Jr.
Winchester, Indiana                                     Attorney General of Indiana

                                                        Angela N. Sanchez
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael T. Paille,                                      December 14, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        38A02-1710-CR-2349
                                                        Appeal from the Jay Superior
                                                        Court
State of Indiana,                                       The Honorable Max C. Ludy,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        38D01-1609-F5-3



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018   Page 1 of 8
[1]   Michael T. Paille appeals his conviction of Level 5 felony operating a motor

      vehicle while privileges are forfeited for life. 1 Paille argues the trial court

      improperly declined to allow him to testify regarding an alleged mistake of

      fact. 2 We affirm.



                               Facts and Procedural History                                  3




[2]   On August 31, 2016, Redkey Deputy Marshal Monte Shrack initiated a traffic

      stop after he observed a vehicle without taillights. As he approached the

      vehicle, Paille exited it. On request to produce his driver’s license, Paille

      instead provided his Indiana identification card. Dispatch informed Deputy

      Shrack that Paille’s driving privileges had been suspended for life. Deputy

      Shrack arrested Paille.


[3]   The State charged Paille with Level 5 felony operating a motor vehicle while

      privileges are forfeited for life. Paille’s license had been suspended for life as a

      habitual traffic violator since 2005. On July 27, 2017, the trial court held a jury

      trial.




      1
          Ind. Code § 9-30-10-17.
      2
       Paille was also convicted of Class A misdemeanor operating with a blood alcohol level over .15, but he does
      not appeal that conviction; therefore, we include only the facts relevant to the appealed conviction.
      3
        Indiana Appellate Rule 46(A)(6) requires parties on appeal to provide a statement of facts that includes
      those “facts relevant to the issues presented for review” and that is “in narrative form.” Paille’s statement of
      facts consists of a list of one-sentence paragraphs that do not inform us of the relevant facts of the case.
      Additionally, Paille included a portion of the transcript in his appendix. (See App. Vol. II at 9-19 (reproduced
      portion of transcript pertaining to Paille’s offer of proof).) Appellate Rule 50(F) states “parties should not
      reproduce any portion of the Transcript in the Appendix.”

      Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018            Page 2 of 8
[4]   Paille testified on his own behalf and admitted that he knew his license had

      been suspended for life, that he had received notification from the Bureau of

      Motor Vehicles (“BMV”) to that effect, and that he had been driving on August

      31, 2016. Paille then attempted to testify as to an alleged mistake in fact

      regarding his belief that his license was reinstated. The State objected. Paille

      requested to make an offer of proof. After the jury left the room, Paille testified

      he had contacted an attorney 4 to procure a specialized driving privileges license.

      Paille said he had signed three papers, one of which was green because “[i]t

      goes to the DMV [sic].” (Tr. Vol. 2 at 44.) Paille stated the attorney had told

      him to “give it a couple of days to let the DMV get it to see what they wanted to

      rebuttal.” (Id. (errors in original).) Paille testified he had been told he was

      required to keep the papers he signed in the vehicle with him.


[5]   The State maintained its objection, arguing Paille’s subjective belief was

      irrelevant because Level 5 felony operating a motor vehicle while privileges are

      forfeited for life is a crime of strict liability, i.e., one for which the State is not

      required to provide proof of intent. The trial court sustained the objection and

      did not allow Paille to testify as to his subjective belief he had sufficient

      paperwork to allow him to drive. The trial court explained that while Paille

      may have seen an attorney and signed paperwork, without an order from a

      court or a notification from the BMV, Paille’s subjective belief he had a valid




      4
          Paille did not provide the name of the attorney. Nor did he produce the alleged paperwork at trial.


      Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018             Page 3 of 8
      license would only “confuse” the jury. (Id. at 47.) After further argument, the

      trial court told defense counsel:


              You are not going to confuse the jury by trying to tell them that
              this man has some kind of document that he was going to show
              the police officer if it doesn’t exist. . . . If you cannot present that
              order, you are not going to get that in front of the jury.


      (Id. at 47-48.)


[6]   The jury found Paille guilty. The trial court sentenced Paille to four years at the

      Department of Correction.



                                Discussion and Decision
[7]   We typically review allegations of error in the admission of evidence for an

      abuse of discretion, which occurs only when the trial court’s ruling is “clearly

      against the logic, facts, and circumstances presented.” Kindred v. State, 973

      N.E.2d 1245, 1252 (Ind. Ct. App. 2012), trans. denied. We consider only the

      evidence in favor of the trial court’s ruling, Sallee v. State, 777 N.E.2d 1204,

      1210 (Ind. Ct. App. 2002), trans. denied, and we will not reverse the decision to

      admit or exclude evidence if that decision is sustainable on any ground.

      Crawford v. State, 770 N.E.2d 775, 780 (Ind. 2002).


[8]   Paille argues the trial court abused its discretion when it excluded evidence of

      his subjective belief that he was allowed to drive pursuant to a specialized




      Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018   Page 4 of 8
       driving privileges license. 5 Paille claims he was presenting a defense of mistake

       of fact.


[9]    Once a defense of mistake of fact is raised, the defendant must “satisfy three

       elements: (1) that the mistake be honest and reasonable; (2) that the mistake be

       about a matter of fact; and (3) that the mistake negate the culpability required to

       commit the crime.” Chavers v. State, 991 N.E.2d 148, 151 (Ind. Ct. App. 2013)

       (internal citations and quotations omitted), trans. denied. The State can meet its

       “burden [to prove every element beyond a reasonable doubt] with respect to the

       mistake-of-fact defense in several ways, including (1) directly rebutting the

       defendant’s evidence, (2) affirmatively showing that the defendant made no

       such mistake, or (3) relying upon evidence from its case-in-chief.” Johnson v.

       State, 38 N.E.3d 686, 692 (Ind. Ct. App. 2015).


[10]   Level 5 felony operating a motor vehicle while privileges are forfeited for life

       occurs when a person “operates a motor vehicle after the person’s driving

       privileges are forfeited for life under section 16 of this chapter[.]” Ind. Code §

       9-30-10-17. Section 16 of that chapter provides it is a Level 6 felony to “operate

       a motor vehicle [] when the person’s driving privileges are validly suspended[.]”

       Ind. Code § 9-30-10-16. Notice of such a suspension, “in compliance with




       5
         Paille’s sparse argument relies, in part, on Cooper v. State, 894 N.E.2d 993 (Ind. Ct. App. 2008), trans.
       granted, 915 N.E.2d 985 (Ind. 2009), and opinion vacated, 917 N.E.2d 667 (Ind. 2009). As this full citation
       explains, our Indiana Supreme Court vacated the Court of Appeal’s decision in Cooper, which means that
       case is not available as precedent. See Chandler v. Bd. of Zoning Appeals of Evansville & Vanderburg Cty., 658
       N.E.2d 80, 80 n.1 (Ind. 1995) (noting a vacated case is no longer good law).

       Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018              Page 5 of 8
       section 5 of this chapter [or] by first class mail . . . establishes a rebuttable

       presumption” of knowledge. Id. Section 5 of that chapter states that if a person

       is a habitual offender and has at least two other violations, the suspension is for

       life. Ind. Code § 9-30-10-5.


[11]   When attempting to raise the defense of mistake of fact, the defendant must

       show the mistake would negate the culpability required to prove the

       commission of the offense. Chavers, 991 N.E.2d at 151. However, here, the

       statute does not require a defendant to have knowledge of the forfeiture of his

       or her license; therefore, knowledge is not required to establish culpability. See

       Brock v. State, 955 N.E.2d 195, 205 (Ind. 2011) (proof of knowledge is not

       necessary to establish culpability under I.C. 9-30-10-17); see also Ind. Code § 35-

       41-3-7 (“It is a defense that the person who engaged in the prohibited conduct

       was reasonably mistaken about a matter of fact, if the mistake negates the

       culpability required for commission of the offense.”). Therefore, Paille’s

       arguments that he believed his license to have been reinstated by his visit to an

       attorney are unavailing. His license was still suspended under Indiana Code

       section 9-30-10-16, Paille was driving with it suspended, and Paille presented no

       objective evidence to the contrary, such as an order signed by a court or a

       document from the BMV stating his license was reinstated.


[12]   The trial court explained that without documentation from an authority, such

       as a trial court or the BMV, Paille’s belief he had permission to drive was

       “foolish[.]” (Tr. Vol. 2 at 46.) The trial court analogized Paille’s claims of

       specialized privileges to those the trial court hears in small claims court when

       Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018   Page 6 of 8
       people claim they have filed for bankruptcy but in fact they have only consulted

       with an attorney and the bankruptcy has not yet been filed. Here, like in those

       hypothetical situations, the trial court explained that even if true, without proof

       of filing and acceptance, Paille’s belief was irrelevant and would only serve to

       confuse the jury.


[13]   “Irrelevant evidence is not admissible.” Ind. Evidence Rule 402. Furthermore,

       even if the evidence were relevant, the trial court “may exclude relevant

       evidence if its probative value is substantially outweighed by a danger of one or

       more of the following: unfair prejudice, confusing the issues, misleading the

       jury, undue delay, or needlessly presenting cumulative evidence.” Ind.

       Evidence Rule 403.


[14]   When his license was suspended, Paille received notice from the trial court and

       from the BMV. He did not thereafter receive anything that revoked his

       suspension. Even when suggested by the trial court, Paille failed to present any

       evidence of documents signed by him or an order by a trial court or the BMV

       allowing him to drive. Based on these facts, we cannot say the trial court erred

       in refusing to allow Paille to testify about the reasons he believed he was

       allowed to drive, because that testimony could have misled the jury when

       Paille’s mens rea was not at issue. See Snow v. State, 77 N.E.3d 173, 177 (Ind. Ct.

       2017) (trial courts have wide discretion in making Rule 403 determinations); see

       also Chavers, 991 N.E.2d at 153 (if given conflicting information, “a reasonable

       person would attempt to verify the validity” of the information before relying

       on it to his or her detriment).

       Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018   Page 7 of 8
                                               Conclusion
[15]   The trial court did not abuse its discretion when it refused to admit Paille’s

       testimony as that testimony would not negate Paille’s culpability and would

       have only served to confuse the jury. Accordingly, we affirm.


[16]   Affirmed.


       Riley, J., and Mathias, J. concur.




       Court of Appeals of Indiana | Memorandum Decision 38A02-1710-CR-2349 | December 14, 2018   Page 8 of 8